Title: To James Madison from Thomas Jefferson, 3 January 1808
From: Jefferson, Thomas
To: Madison, James



Sunday Jan. 3. 08.Th: J. to J. M.

I think we were under impressions last night which the papers did not justify.  No single act was specified as a cause of complaint.  No obstacle was stated to have been opposed to Mr. Rose’s landing & coming on.  What we did, was well, but I doubt the expediency of sending a vessel.  It might shew too much empressement to gratify punctilios not explained to us.  These thoughts are merely for consideration.  Affectionate salutations.
